

Exhibit 10(a)17
DEFERRED COMPENSATION AGREEMENT
THIS DEFERRED COMPENSATION AGREEMENT (“Agreement”) is made and entered into by
THE SOUTHERN COMPANY, (“Southern”), SOUTHERN COMPANY SERVICES, INC. (“SCS”),
ALABAMA POWER COMPANY (the “Company”) (collectively the “Southern Parties”) and
MARK A. CROSSWHITE (“Employee”), this 30th day of July, 2008 (“Effective Date”).
W I T N E S S E T H
WHEREAS, Employee is a highly compensated employee of the Company and is a
member of its management;
WHEREAS, although Employee’s career with the Southern Company system began on
March 15, 2004, his valuable services to Southern and its affiliated
subsidiaries began at an earlier date while he was employed as a lawyer with
Balch & Bingham LLP;
WHEREAS, Employee has accepted the transfer of his employment within Southern’s
group of affiliated companies on several occasions, having been an officer and
employee of SCS and the Company;
WHEREAS, the Southern Parties desire to set forth the manner in which the
benefits provided to Employee under this Agreement as a result of the
recognition of his prior valuable service will be shared; and
WHEREAS, the parties desire to restate all earlier agreements, including that
certain Deferred Compensation Agreement entered into April 12, 2004, and to
provide for the assignment of this Agreement to any successor employer in the
Southern affiliated group in the event Employee hereafter transfers his
employment to any such successor employer.
NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby covenant and agree as follows:
1.Eligibility for Supplemental Retirement Benefits.
(a)    Subject to the terms of this Agreement, if the Employee remains employed
with the Company until such time he has accrued five (5) years of vesting
service (the “Service Requirement”) under The Southern Company Pension Plan (the
“Pension Plan”), the Southern Parties shall pay to Employee (or if Payment
continues, to Employee’s designated beneficiary, as




--------------------------------------------------------------------------------




the case may be, in the event of Employee’s death as described in Section 1(c)
hereof) the supplemental retirement payment (the “Payment”) described in Section
1(b) hereof (to be shared among the Company, Southern and SCS in such pro rata
portions as set forth in Sections 2 or 3 hereof).
The Service Requirement shall not apply if the Employee is terminated under
circumstances that result in eligibility for severance benefits under The
Southern Company Executive Change in Control Severance Plan (“Change in Control
Termination”). With respect to a Change in Control Termination only, the
Employee shall be deemed to have accrued under this Agreement a vested deferred
pension benefit (and not a retirement benefit) based on his actual age and
service plus the service provided under Section 1(b)(i) below otherwise
determined as more generally described in Section 1(b) below. For the avoidance
of doubt, if the Service Requirement is satisfied before a Change in Control
Termination, the Employee’s Payment under this Agreement shall be based on
Employee’s actual age and service plus the service provided under Section
1(b)(i) below as otherwise determined as more generally described in Section
1(b) below.
(b)    In the event Employee satisfies the requirements of this Agreement, the
Payment shall be an amount equal to the difference between:
(i)    the amounts payable to Employee under the Pension Plan, the Southern
Company Supplemental Benefit Plan (“SBP”) and the Southern Company Supplemental
Executive Retirement Plan (“SERP”) (collectively, the “Retirement Plans”) as
each shall then be in effect, determined as if Employee had an additional
fifteen (15) years of Accredited Service under the Pension Plan; and
(ii)    the amounts Employee is actually entitled to receive under the
Retirement Plans at Employee’s retirement, as each shall then be in effect, as
further determined and payable in accordance with Section 1(d) hereof.
(c)    Payment in the Event of Death. In the event Employee dies and Payment
continues to Employee’s designated beneficiary (the “Death Benefit”), such
Payment shall be made in accordance with Section 1(d) hereof.


2
 

--------------------------------------------------------------------------------




(d)    Calculation, Form and Timing of Payment. The calculation (including
actuarial assumptions), form and timing of the Payment or Death Benefit upon the
occurrence of a “separation from service” as defined in Section 409A of the Code
and the regulations promulgated thereunder (“Separation from Service”) shall be
the same as the calculation (including actuarial assumptions), form and timing
of similar payments to Employee or designated beneficiary as the case may be,
under the terms of the SERP and the SBP (but, as to the SBP, only concerning the
“Pension Benefit” provided thereunder) as each may be amended from time to time.
(e)    Termination for Cause. In the event of Employee’s termination of
employment for Cause at any time, the Employee shall forfeit the entire benefit
provided in this Section 1, and Southern, the Company, SCS and any of their
respective affiliates (the “Southern Entities”) shall have no further
obligations with respect to any amount under this Agreement. As used in this
Agreement, the term “Cause” shall mean gross negligence or willful misconduct in
the performance of the duties and services required in the course of employment
by the Company; the final conviction of a felony or misdemeanor involving moral
turpitude; the carrying out of any activity or the making of any statement which
would prejudice the good name and standing of any of the Southern Entities or
would bring any of the Southern Entities into contempt, ridicule or would
reasonably shock or offend any community in which any of the Southern Entities
is located; a material breach of the fiduciary obligations owed by an officer
and an employee to any of the Southern Entities; or the Employee’s
unsatisfactory performance of the duties and services required by his
employment.
(f)    Misconduct. Notwithstanding the foregoing, in the event the Employee
engages in Misconduct, as defined below, before or after the Employee’s
termination date but prior to receiving all of the payments described in this
Section 1, the Company may cease making payments to the Employee under this
Section 1, and the Company shall have no further obligations with respect to any
amounts under this Agreement. For purposes of this Section 1(f), “Misconduct”
shall mean (i) the final conviction of any felony, or (ii) the carrying out of
any activity or the making of any public statement which materially diminishes
the good name and standing of any Southern Entity or materially and untruthfully
brings one or all of the Southern Entities into contempt, ridicule or materially
and reasonably shocks or offends the community in which a Southern Entity is
located.


3
 

--------------------------------------------------------------------------------




2.    Sharing of Expense. In the event that the Employee is employed at more
than one subsidiary or affiliate of Southern, the liability for amounts paid
under this Agreement shall be apportioned so that each such company is obligated
in accordance with this Section 2 to cover their percentage of the total
liability as determined below. Each company’s share of the liability shall be
calculated by multiplying the Payment by a fraction where the numerator of such
fraction is the base rate of pay received by the Employee at the respective
company on his date of termination of employment or transfer, as applicable,
multiplied by the Accredited Service as defined in the Pension Plan earned by
the Employee at the respective company and where the denominator of such
fraction is the sum of all numerators calculated for each respective company by
which the Employee has been employed.
3.    Transfer of Employment to a Southern Subsidiary or Affiliate. In the event
that Employee’s employment by the Company is terminated and Employee shall
become immediately re-employed by a subsidiary or an affiliate of Southern, the
Company shall assign this Agreement pursuant to an Assignment Agreement
substantially in the form of Exhibit 1 attached hereto, and such assignee shall
become the “Company” for all purposes hereunder. Such subsidiary or affiliate
shall accept such assignment, but if for any reason this does not occur,
Southern shall accept such assignment. In the event of such assignment,
liability for any amounts to be paid under this Agreement shall be shared pro
rata by the Company, Southern, SCS and any such assignee (collectively “Contract
Obligors”) based upon the allocation methodology set forth in Section 2.
4.    Business Protection Provisions.
(a)    Preamble. As a material inducement to the Southern Parties to enter into
this Agreement, and the recognition of the valuable experience, knowledge and
proprietary information Employee gained from his employment with the Company,
Employee warrants and agrees he will abide by and adhere to the following
business protection provisions in this Section 4.
(b)    Definitions. For purposes of this Section 4, the following terms shall
have the following meanings:
(i)    “Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Employee and any Entity (as defined below) engaged


4
 

--------------------------------------------------------------------------------




wholly or in material part in the business that the Company is engaged in
whereby Employee is required to or does perform services on behalf of or for the
benefit of such Entity which are substantially similar to the services Employee
participated in or directed while employed by the Company or any other Southern
Entity.
(ii)    “Confidential Information” shall mean the proprietary or confidential
data, information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company or any of the other
Southern Entities, other than “Trade Secrets” (as defined below), which is of
tangible or intangible value to any of the Southern Entities and the details of
which are not generally known to the competitors of the Southern Entities.
Confidential Information shall also include: (A) any items that any of the
Southern Entities have marked “CONFIDENTIAL” or some similar designation or are
otherwise identified as being confidential; (B) all non-public information known
by or in the possession of Employee related to or regarding any proceedings
involving or related to the Southern Entities before any federal or state
regulatory agencies; and (C) all communications, research, analysis, reports,
opinions, recommendations and presentations prepared, reviewed, edited or
possessed by Employee at any time during his employment, whether marked
Confidential or not, which relate to electric utilities, electric generation or
transmission in the United States, or the building, acquisition or ownership of
electric utility assets in the United States.
(iii)    “Entity” or “Entities” shall mean any person, business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.
(iv)    “Territory” shall mean the service territory of the Southern Entities
and those states contiguous to such service territory or otherwise connected
through regional electric markets.
(v)    “Trade Secrets” shall mean information or data of or about any of the
Southern Entities, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,


5
 

--------------------------------------------------------------------------------




drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Employee agrees that
trade secrets include non-public information related to the rate making process
of the Southern Entities and any other information which is defined as a “trade
secret” under applicable law, regardless of the process through which Employee
would have become aware of or possessed such information.
(vi)    “Work Product” shall mean all tangible work product, memoranda, working
papers, property, data, documentation, concepts or plans, inventions,
improvements, techniques and processes (and drafts thereof) relating to the
Southern Entities that were conceived, discovered, created, written, revised or
developed by Employee during the term of his employment with SCS and the
Company.
(c)    Nondisclosure: Ownership of Proprietary Property.
(i)    In recognition of the need of the Company to protect its legitimate
business interests, Confidential Information and Trade Secrets, Employee hereby
covenants and agrees that Employee shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law: (A) with regard to each item constituting a Trade Secret, at all
times such information remains a “trade secret” under applicable law, and (B)
with regard to any Confidential Information, for a period of three (3) years
following the Employee’s date of Separation from Service (hereafter the
“Restricted Period”).


6
 

--------------------------------------------------------------------------------




(ii)    Employee shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and he shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Employee becomes aware.
Employee shall assist the Company, to the extent necessary, in the protection of
or procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.
(iii)    All Work Product shall be owned exclusively by the Company. To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights. Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.
(d)    Non-Interference with Employees. Employee covenants and agrees that
during the Restricted Period he will not, either directly or indirectly, alone
or in conjunction with any Entity: (i) actively recruit, solicit, attempt to
solicit, or induce any person who, during such Restricted Period, or within one
year prior to his date of Separation from Service, was an exempt employee of the
Company or any of its subsidiaries, or was an officer of any of the other
Southern Entities to leave or cease such employment for any reason whatsoever;
or (ii) hire or engage the services of any such person described in Section
4(d)(i) in any business substantially similar or competitive with that in which
the Southern Entities were engaged during his employment.


7
 

--------------------------------------------------------------------------------




(e)    Non-Interference with Customers.
(i)    Employee acknowledges that in the course of employment, he has learned
about the Company’s business, services, materials, programs, plans, processes,
and products and the manner in which they are developed, marketed, serviced and
provided. Employee knows and acknowledges that the Company has invested
considerable time and money in developing its business, services, materials,
programs, plans, processes, products and marketing techniques and that they are
unique and original. Employee further acknowledges that the Company must keep
secret all pertinent information divulged to Employee regarding the Company’s
business concepts, services, materials, ideas, programs, plans and processes,
products and marketing techniques, so as not to aid the Company’s competitors.
Accordingly, the parties agree that the Company is entitled to the following
protection, which Employee agrees is reasonable:
(ii)    Employee covenants and agrees that for a period of two (2) years
following his date of Separation from Service, he will not, on his own behalf or
on behalf of any Entity, solicit, direct, appropriate, call upon, or initiate
communication or contact with any Entity or any representative of any Entity,
with whom Employee had contact during his employment, with a view toward the
sale or the providing of any product, equipment or service sold or provided or
under development by the Company during the period of two (2) years immediately
preceding the date of Employee’s date of Separation from Service. The
restrictions set forth in this Section shall apply only to Entities with whom
Employee had actual contact during the two (2) years prior to Employee’s date of
Separation from Service with a view toward the sale or providing of any product,
equipment or service sold, provided, or under development by the Company.
(f)    Non-Interference with Business.
(i)    Employee and the Company expressly covenant and agree that the scope,
territorial, time and other restrictions contained in this entire Agreement
constitute the most reasonable and equitable restrictions possible to protect
the business interests of the Company given: (A) the business of the Company;
(B) the competitive nature of the Company’s industry; and (C) that Employee’s
skills


8
 

--------------------------------------------------------------------------------




are such that he could easily find alternative, commensurate employment or
consulting work in his field which would not violate any of the provisions of
this Agreement.
(ii)    Employee covenants and agrees to not obtain or work in a Competitive
Position within the Territory for a period of two (2) years from the date of
Separation from Service, except as expressly approved by the Chief Executive
Officer of the Company.
5.    Publicity; No Disparaging Statement. Except as otherwise provided in
Section 9 hereof, Employee and the Company covenant and agree that they shall
not engage in any communications which shall disparage one another or interfere
with their existing or prospective business relationships. Such communications
include, but are not necessarily limited to, remarks, comments, observations,
analysis, opinions, statements, whether solicited or unsolicited, written or
verbal, which reflect in any manner on the market, operating, financial,
communications, people or other business strategies or actions of the Southern
Entities, and their officers, directors, employees and agents.
6.    No Employment. Employee agrees that he shall not unilaterally seek
re-employment as an employee, temporary employee, leased employee or independent
contractor with any of the Southern Entities, for a period of two (2) years
following the Employee’s date of Separation from Service. Further, neither the
Company nor any of the other Southern Entities shall rehire Employee as an
employee, temporary employee, leased employee or independent contractor for a
period of two (2) years following Employee’s date of Separation from Service,
unless a necessary business reason exists for rehiring Employee and a committee,
comprised of (a) an officer from the business unit of the Southern Entity
seeking to rehire Employee and (b) the Chief Executive Officer of the Company,
approves of such rehiring.
7.    Return of Materials. By no later than the Employee’s date of Separation
from Service, Employee agrees to return to the Company all property of the
Company and other Southern Entities, including but not limited to data, lists,
information, memoranda, documents, identification cards, parking cards, keys,
computers, fax machines, beepers, phones, files and any and all written or
descriptive materials of any kind belonging or relating to the Company or any
other Southern Entity, including, without limitation, any originals, copies and
abstracts


9
 

--------------------------------------------------------------------------------




containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Employee’s possession or control.
8.    Cooperation. The parties agree that as a result of Employee’s duties and
activities during his employment, Employee’s reasonable availability may be
necessary for the Company to meaningfully respond to or address actual or
threatened litigation, or government inquiries or investigations, or required
filings with state, federal or foreign agencies (hereinafter “Company Matters”).
Upon request of the Company, and at any point following Employee’s date of
Separation from Service, Employee will make himself available to the Company for
reasonable periods not inconsistent with his future employment, if any, by other
Entities and will cooperate with the Company’s agents and attorneys as
reasonably required by such Company Matters. The Company will reimburse Employee
for any reasonable out-of-pocket expenses associated with providing such
cooperation.
9.    Confidentiality and Legal Process. Employee represents and agrees that he
will keep the terms, amount and fact of this Agreement confidential and that he
will not hereafter disclose any information concerning this Agreement to anyone
other than his personal agents, including, but not limited to, any past,
present, or prospective employee or applicant for employment with the Company.
Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
Employee from performing any duty or obligation that shall arise as a matter of
law. Specifically, Employee shall continue to be under a duty to truthfully
respond to any legal and valid subpoena or other legal process. This Agreement
is not intended in any way to proscribe Employee’s right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments’ governmental functions.
10.    Successors and Assigns; Applicable Law. This Agreement shall be binding
upon and inure to the benefit of Employee and his heirs, administrators,
representatives, executors, successors and assigns, and shall be binding upon
and inure to the benefit of the Contract Obligors and their officers, directors,
employees, agents, shareholders, parent corporation, and affiliates, and their
respective predecessors, successors, assigns, heirs, executors and
administrators and each of them, and to their heirs, administrators,
representatives, executors, successors, and assigns. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Alabama
(without giving effect to principles of conflicts of laws), to the extent such
laws are not otherwise superseded by the laws of the United States.


10
 

--------------------------------------------------------------------------------




11.    Complete Agreement. This Agreement shall constitute the full and complete
agreement between the parties concerning its subject matter and fully supersedes
any and all other prior agreements or understandings between the parties
concerning the subject matter hereof, including but not limited to that certain
Deferred Compensation Agreement entered into April 12, 2004. This Agreement
shall not be modified or amended except by a written instrument signed by both
Employee and an authorized representative of the Company and Southern.
12.    Severability. The unenforceability or invalidity of any particular
provision of this Agreement shall not affect its other provisions, and to the
extent necessary to give such other provisions effect, they shall be deemed
severable. If any of the provisions of this Agreement are determined by any
court of law or equity with jurisdiction over this matter to be unreasonable or
unenforceable, in whole or in part, as written, the parties hereby consent to
and affirmatively request that said court reform the provision so as to be
reasonable and enforceable and that said court enforce the provision as
reformed. Employee acknowledges and agrees that the covenants and agreements
contained in this Agreement, including, without limitation, the covenants and
agreements contained in Sections 4, 5, 6, 7 and 8 shall be construed as
covenants and agreements independent of each other or any other contract between
the parties hereto and that the existence of any claim or cause of action by
Employee, whether predicated upon this Agreement or any other contract, shall
not constitute a defense to the enforcement by the Southern Parties of said
covenants and agreements.
13.    Waiver of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach. Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
14.    Unsecured General Creditor. The Contract Obligors shall neither reserve
nor specifically set aside funds for the payment of its obligations under this
Agreement, and such


11
 

--------------------------------------------------------------------------------




obligations shall be paid solely from the general assets of the Contract
Obligors. Notwithstanding that Employee may be entitled to receive the value of
his benefit under the terms and conditions of this Agreement, the assets from
which such amount may be paid shall at all times be subject to the claims of the
Contract Obligors’ creditors.
15.    No Effect on other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Contract Obligors.
16.    Tax Withholding and Implications. There shall be deducted from any
payment under this Agreement the amount of any tax required by any governmental
authority to be withheld and paid over by the Company to such governmental
authority for the account of Employee.
17.    Notices. All notices required, necessary or desired to be given pursuant
to this Agreement shall be in writing and shall be effective when delivered or
on the third day following the date upon which such notice is deposited, postage
prepaid, in the United States mail, certified return receipt requested, and
addressed to the party at the address set forth below:
If to Employee:
If to the Company:
Mark A. Crosswhite
3505 Brookwood Road
Birmingham, Alabama 35223
Gordon Martin
Senior Vice President and General
            Counsel
Alabama Power Company
Bin # 18N-0001 CORP HDQS
600 North 18th Street
Birmingham, Alabama 35203

18.    Compensation and/or Earnings. Any compensation paid on behalf of Employee
under this Agreement shall not be considered “compensation,” as such term is
defined in The Southern Company Employee Savings Plan or “earnings” as such term
is defined in the Pension Plan. Payments under this Agreement shall not be
considered wages, salaries or compensation under any other employee benefit plan
of the Company or any other Southern Entity.
19.    No Guarantee of Employment. No provision of this Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
end, alter, or modify, whether or not for cause, the employment relationship of
Employee and the Company.


12
 

--------------------------------------------------------------------------------




20.    Interpretation. The judicial body interpreting this Agreement shall not
more strictly construe the terms of this Agreement against one party, it being
agreed that both parties and/or their attorneys or agents have negotiated and
participated in the preparation hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
“SOUTHERN”


 
THE SOUTHERN COMPANY


 
By:
/s/Charles D. McCrary
 
Its:
Executive Vice President
 
 
 
 
“SCS”


 
SOUTHERN COMPANY SERVICES, INC.


 
By:
/s/C. Alan Martin
 
Its:
President & CEO
 
 
 
 
“COMPANY”


 
ALABAMA POWER COMPANY


 
By:
/s/Charles D. McCrary
 
Its:
President and CEO
 
 
 
 
“EMPLOYEE”


 
MARK A. CROSSWHITE


 
/s/Mark A. Crosswhite
 
 
 
 
 
 





13
 

--------------------------------------------------------------------------------




Exhibit 1


FORM OF ASSIGNMENT AGREEMENT
    
THIS ASSIGNMENT AGREEMENT by and between Alabama Power Company (“Assignor”) and
____________________ (“Assignee”) dated this ____ day of ___________, 20__.
WHEREAS Assignor entered into that certain Deferred Compensation Agreement by
and between Assignor, The Southern Company, Southern Company Services, Inc. and
Mark A. Crosswhite (“Employee”) on or about ______________, 20__ (the “DCA”);
WHEREAS Employee, Assignor and Assignee desire for Employee to transfer his
employment from Assignor to Assignee; and
WHEREAS Assignor desires to assign its rights and further obligations under the
DCA to Assignee and Assignee desires to accept such assignment.
NOW THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:
1.Pursuant to the terms of the DCA, Assignor assigns its further obligations
under the DCA to Assignee and Assignee accepts such assignment; provided,
however, that such assignment does not relieve Assignor of any accrued
obligations to Employee or any other party under the DCA as of the date of this
Assignment Agreement.


IN WITNESS WHEREOF parties hereto have executed this Agreement as follows:
 
ASSIGNOR


 
ALABAMA POWER COMPANY


 
By:
 
 
Its:
 
 
Date
 
 
 
 
 
ASSIGNEE


 
COMPANY


 
By:
 
 
Its:
 
 
Date
 





14
 